Citation Nr: 1402977	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-00 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from November 1978 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that, in addition to the paper claims files, there is an electronic claims file associated with the Veteran's claims.  A review of these documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In disability compensation claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is indication in the record in the form of documented in-service complaints and/or the Veteran's contentions that an event, injury or disease occurred in service and that the Veteran has current symptoms.  Thus, remand for VA examinations is required.


Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should obtain all updated VA treatment records, request all private medical records from the Veteran, and notify the Veteran of any negative responses to VA requests for outstanding medical records pertinent to the claims.  The Veteran should be notified that the Iowa City VA Medical Center reported that no records were found and he should be given the opportunity to provide such records in his possession.

2. The Veteran should be scheduled for a VA audiological examination to ascertain whether he has a current hearing loss disability as defined by VA; and if so, whether his claimed disability was permanently aggravated beyond its natural progression by disease or injury incurred in service

The examiner should further opine on whether the Veteran has tinnitus and, if so, whether it is as likely as not proximately due to disease or injury incurred in service.

To the extent that the Veteran reports in-service noise exposure and ringing ears, he is competent and this report should be accepted as true unless otherwise indicated by the record.

The examiner should obtain a complete medical history.  The claims file and any pertinent evidence in the VA electronic system that is not contained in the paper claims file must be made available to and reviewed by the examiner.  The examiner should provide an interpretation of the August 2009 private audiometric findings and indicate whether any speech discrimination scores shown were determined using the Maryland CNC word list.  A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3. The Veteran should be scheduled for a VA examination of the left ankle and low back to ascertain whether any currently shown disorder(s) of the left ankle and/or low back is/are as likely as not (50 percent probability or greater) proximately due to disease or injury incurred in service, to include the documented left ankle and low back complaints and findings noted in the service treatment records.  The examiner should obtain a complete medical history.  The claims file and any pertinent evidence in the VA electronic system that is not contained in the paper claims file must be made available to and reviewed by the examiner.  A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

4. Then, the RO or the AMC should conduct any other development required and readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


